


110 HR 918 IH: To provide for the construction, operation, and

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 918
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for the construction, operation, and
		  maintenance of a connector road in Lemay, Missouri.
	
	
		1.Applicability of certain
			 Federal lawFor the purpose of
			 constructing, operating, and maintaining a connector road, known as the Lemay
			 Connector Road (St. Louis County Arterial Road 1151), in the city and county of
			 St. Louis, Missouri, no provision of Federal law that requires a deed
			 restriction shall apply to parcels of real property depicted on a map dated
			 June 1, 2006, that is on file with the St. Louis County department of highways
			 and traffic and available for public inspection.
		
